In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, dated January 24, 1963, which denied without a hearing his application to vacate a judgment of the former County Court, Kings County, rendered May 22, 1956 on his plea of guilty, convicting him of murder in .the second degree and imposing sentence. Defendant based his application on the ground that on the date of sentence he was suffering from the effects of an epileptic attack which rendered him incapable of comprehending the nature of the proceedings. Order affirmed. No opinion. Beldock, P. J., Kleinfeld, Christ, Brennan and Hopkins, JJ., concur.